DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devaraj et al. (WO 2017/112723, patent family US 2018/0281232 is being used here).
Devaraj et al. disclose a method of forming a consumable polymeric based powder mixture, the method comprising: providing a plurality of polymeric based tows comprising a plurality of polymeric based fibers; aggregating the plurality of polymeric based tows into an aggregated polymeric based tow; and successively forming a plurality of polymeric based particles from the aggregated polymeric based tow (claim 8).
The limitations of claim 5 can be found in Devaraj et al. at [0032], where it discloses the aggregating the plurality of polymeric based tows into an aggregated polymeric based tow including placing, collecting or combining the polymeric based tows into a single group or cluster or polymeric based tows without twisting the plurality of polymeric based tows (reads on plate shape).
The limitations of claim 6 can be found in Devaraj et al. at claim 9, where it discloses the cutting the aggregate.
The limitations of claim 7 can be found in Devaraj et al. at claim 11, where it discloses the sifting of the particles.
The limitations of claim 9 can be found in Devaraj et al. at [0030], where it discloses the stretching the polymer feedstock.
The limitations of claim 11 can be found in Devaraj et al. at claim 16, where it discloses the maximum width of not greater than 100 microns.
Claim 12 is an inherent property based on the substantially the same material.
The limitations of claims 13 and 16 can be found in Devaraj et al. at [0026], where it discloses the nylon 6.
The limitations of claim 14 can be found in Devaraj et al. at claim 14, where it discloses the additives to improve UV.
The limitations of claim 15 can be found in Devaraj et al. at [0026], where it discloses the polyethylene.
The limitations of claims 17 and 18 can be found in Devaraj et al. at [0026], where it discloses the polybutylene terephthalates.
The limitations of claim 19 can be found in Devaraj et al. at [0026], where it discloses the polyether ether ketone.
The limitations of claim 20 can be found in Devaraj et al. at claim 8 and [0032], where it discloses the aggregating the plurality of polymeric based tows into an aggregated polymeric based tow including placing, collecting or combining the polymeric based tows into a single group or cluster or polymeric based tows without twisting the plurality of polymeric based tows (reads on plate shape).

5.	Claims 1 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikulak et al. (US 2015/0336292).
Devaraj et al. disclose a method of manufacturing a multi-component micro-pellet characterized by the steps of first spinning a multi-component fiber with an average cross-sectional diameter ranging from 10 microns to 250 microns, said fiber characterized by having a first portion extending along a longitudinal length of the fiber, the first portion compositionally comprising a first thermoplastic material; and by having a second portion extending along the longitudinal length of the fiber, the second portion compositionally comprising a second thermoplastic material that is different from the first thermoplastic material and then cutting the fiber (claim 11).
The limitations of claim 6 can be found in Devaraj et al. at claim 8, where it discloses the cutting the fiber.
The limitations of claim 7 can be found in Devaraj et al. at Fig. 1, where it discloses the separate micro-pellets.
The limitations of claim 8 can be found in Devaraj et al. at claim 14, where it discloses the rounding step.
The limitations of claim 9 can be found in Devaraj et al. at claim 12, where it discloses the drawing step.
The limitations of claims 10 and 11 can be found in Devaraj et al. at claim 11, where it discloses the diameter of 10 to 250 microns.
Claim 12 is an inherent property based on the substantially the same material.
The limitations of claims 13 and 16 can be found in Devaraj et al. at claim 3, where it discloses the nylon 6.
The limitations of claim 14 can be found in Devaraj et al. at [0026], where it discloses the antioxidants.
The limitations of claim 15 can be found in Devaraj et al. at [0024], where it discloses the polyethylene.
The limitations of claims 17 and 18 can be found in Devaraj et al. at [0024], where it discloses the polybutylene terephthalates.
The limitations of claim 19 can be found in Devaraj et al. at [0024], where it discloses the polyether ether ketone.

6.	Claims 1 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (JP 2006-106236).
Kinoshita et al. disclose a toner producing method comprising: fiberizing a molten toner composition (polyester) by extruding; cutting the fiber-like toner composition to make particles; and conglobing the particles (claims 1, 5, [0014], Example 1).
The limitations of claim 5 can be found in Kinoshita et al. at [0018] and Fig. 3, where it discloses the fibrous bodies are placed on the belt conveyor (appeared to be flat).
The limitations of claim 6 can be found in Kinoshita et al. at [0018], where it discloses the cutting the fiber.
The limitations of claim 7 can be found in Kinoshita et al. at Figs. 1 and 3, where it discloses the separate particles.
The limitations of claim 8 can be found in Kinoshita et al. at Figs. 5 and 6, where it discloses the rounding step.
The limitations of claim 9 can be found in Kinoshita et al. at [0016], where it discloses the drawing step.
The limitations of claims 10-12 can be found in Kinoshita et al. at [0031], where it discloses the volume average diameter of 6.4 microns and number average diameter of 5.3 microns and the ratio is less than 2.
The limitations of claim 13 can be found in Kinoshita et al. at Example 1, where it discloses the polyester.
The limitations of claim 14 can be found in Kinoshita et al. at Example 1, where it discloses the zinc salt, carbon black and carnauba wax.

Allowable Subject Matter

7.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed method using a heat press.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762